Citation Nr: 1525194	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  10-455 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for emphysema and chronic obstructive pulmonary disease, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for emphysema and chronic obstructive pulmonary disease (COPD), to include a due to asbestos exposure in-service.  The Veteran asserts that he worked with asbestos blankets in the fire room in service.  Navy personnel records show the Veteran was assigned to work in the fire room and that he participated in boilerman (class A) school.  Thus, the RO has conceded asbestos exposure.  

A January 2011 VA examination showed a history of smoking since the Veteran's teens, and work as a carpenter and cabinetmaker with exposure to sawdust and contact glue post-service.  A respiratory examination was conducted including pulmonary function tests, and the VA examiner assessed COPD.  There was a note in the examination reports that chest X-rays were pending.  The examiner opined that the Veteran's COPD is less likely than not caused by, aggravated by, or the result of activities during service.  

The Veteran's representative contends that there were no chest X-rays taken or reviewed and therefore the Veteran may have asbestosis as well as COPD.  There are no chest X-ray results in the record, however, there is evidence on record of dyspnea on exertion, and pulmonary function impairment.  Further, COPD is an umbrella term that includes pulmonary emphysema.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 530 (32nd ed. 2012).  

Moreover, the Veteran's representative argues that the January 2011 VA opinion is inadequate because it is based on rationale that is contradicted by the medical literature the VA examiner herself cited.  In particular, the representative points to reasoning by the VA examiner that the Veteran's many years of exposure to glue and wood dust after service would be expected to more likely cause an increased risk for COPD than the Veteran's four years of service.  Therefore, a clarification from the VA examiner is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2. Then, if a chest X-ray was not conducted at the time of the January 2011 VA examination, schedule the Veteran for such.

3.  After the X-ray results are obtained from whatever source, return the claims file to the examiner who conducted the January 2011 VA respiratory disorders examination, if available, to provide the following opinions:  

a. does the Veteran have a clinical diagnosis of an asbestos-related disease, to include asbestosis?

b. for the diagnosed disability of COPD, is it at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's in-service asbestos exposure?  For the purpose of this opinion, please assume that wood-dust exposure improves mortality.

The X-ray results and the March 2011 statement from the Veteran's representative should be reviewed.  A complete rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

4. If, upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




